DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16 and 18-20 are presently pending. Claim 17 is cancelled.

Specification
The use of the terms CAMEL (page 2, line 4), GRIZZLY (page 2, line 5), KODIAK (page 2, line 6), LEVI GARRETT (page 2, line 6), TAYLOR’S PRIDE (page 2, line 6), KAYAK (page 2, line 7), CHATTANOOGA CHEW (page 2, line 8), REDMAN (page 2, line 8), COPENHAGEN (page 2, line 9), SKOAL (page 2, line 10), RED SEAL (page 2, line 10), REVEL (page 2, line 11), MARLBORO (page 2, line 11), Gothiatek (page 2, line 15), FKM130 (page 19, line 24), FKM600 (page 19, line 24), FKM1200 (page 19, line 24), FKM2000 (page 19, line 24), and FKM3000 (page 19, line 24), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 19, the specification does not provide support for the amended limitation “wherein the tobacco material has not been subjected to large batch fermentation process.” The specification does state that the tobacco is not subjected to a fermentation process (page 4, lines 3-17) or a substantial fermentation process (page 5, lines 1-11). However, the specification does not specify any particular type of fermentation process to be excluded, and therefore fails to provide support for the amended limitation. See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) and MPEP § 2163 I B. Claims 1-16, 18 and 20 do not comply with the written description requirement by dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of record).

Regarding claim 1, How to Grow and Cure Tobacco teaches a method of “brewing” home grown tobacco in which tobacco is chopped and compressed into a jar so that it can be fermented over a 2 month period (page 21, comment by JP). Although not explicitly disclosed, it is evident that the chopped tobacco (2 mm) is chopped tobacco having a 2 mm particle size, which is suitable for use as a smokeless tobacco product. It is evident that the jar of How to Grow and Cure Tobacco is suitable for immediate distribution to a consumer as a salable individual container since jars are frequently used to sell individual portions of products in locations such as grocery stores. It is evident that the comment sets forth the entire fermenting process and therefore that a large batch fermentation process is not performed. How to Grow and Cure Tobacco does not explicitly disclose adding water.
Janus Airferm Sample Anaerobic Yeast Fermentation teaches a method of reducing total sugar concentration in a tobacco blend (abstract) by treating the inoculating the tobacco with a Baker’s Yeast Isolate (page 5, Tobacco Treatment) in an anaerobic fermentation (page 5, Optimization of Lamina Treatment) and elevated to at least 50% moisture (page 2, Treatment of Janus Tobacco) to rapidly reduce the sugar level (page 16, second paragraph) and produce pleasant organoleptic properties (page 1, Introduction).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fermenting of How to Grow and Cure Tobacco with the sugar reduction process of Janus Airferm Sample Anaerobic Yeast Fermentation. One would have been 

Regarding claim 3, Janus Airferm Sample Anaerobic Yeast Fermentation teaches a moisture level of 50% is adequate for the process and that higher levels produce further sugar reductions (page 6, (1)) and that, in some processes, the moisture content is 52.3% (page 16, second paragraph), which the Courts have held indicates that the range is anticipated. Although the instant rejection is made under 35 USC 103, this figure is taught be reference that was separately combined to form the rejection of a prior claim, and rulings related to rejections under 35 USC 102 are therefore considered applicable. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) and MPEP § 2131.03 I.

Regarding claim 4, How to Grow and Cure Tobacco discloses the tobacco is placed into the jar with pure vanilla essence and a little citrus zest (page 21, comment by JP), which is considered to meet the claim limitation of a casing.

Regarding claim 5, How to Grow and Cure Tobacco discloses the tobacco is placed into the jar with pure vanilla essence and a little citrus zest (page 21, comment by JP), which is considered to meet the claim limitation of the casing being a flavorant.

Regarding claims 7 and 8, How to Grow and Cure Tobacco discloses the tobacco is placed into the jar with pure vanilla essence and a little citrus zest (page 21, comment by JP), which is considered to meet the claim limitation of an additive.

Regarding claim 10, How to Grow and Cure Tobacco discloses that the fermentation takes place over two months (page 21, comment by JP), and Janus Airferm Sample Anaerobic Yeast Fermentation teaches that the fermentation takes place over at least 64 hours (page 16, third paragraph). One of ordinary skill in the art would therefore recognize that substantial fermentation takes place only after packaging in jars since the fermentation times are long relative to the time it takes to package tobacco in a jar.

Regarding claim 11, Janus Airferm Sample Anaerobic Yeast Fermentation teaches that yeast is necessary for the fermentation and is therefore added and is added while the tobacco is still in a 30 pound lots (page 5, Tobacco Treatment). One of ordinary skill in the art would therefore recognize that the yeast is added prior to the packaging into jars of the combination method.

Regarding claim 13, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Janus Airferm Sample Anaerobic Yeast Fermentation teaches that yeast is necessary for the fermentation and is therefore added and is added while the tobacco is still in a 30 pound lots (page 5, Tobacco Treatment). Modified How to Grow and Cure Tobacco does not explicitly teach adding the yeast not to the bulk tobacco but rather to individual portions as they are being packaged into jars.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the yeast to individual tobacco portions as they are being packaged since there appears to be no difference in how the process would proceed and applicant has not provided a showing that only adding the yeast to individual tobacco portions would produce unexpected results. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Regarding claim 14, How to Grow and Cure Tobacco discloses that the fermentation process occurs at room temperature (page 21, comment by JP).

Regarding claim 15, the tobacco of modified How to Grow and Cure Tobacco is considered to be aged during the process since it is fermented in a jar for two months (page 21, comment by JP).

Regarding claim 17, it is evident that the jar of How to Grow and Cure Tobacco is suitable for immediate distribution to a consumer.

Regarding claim 18, the jar of How to Grow and Cure Tobacco is considered to meet the claim limitation of a final consumer distribution package since jars are frequently used to sell individual portions of products in locations such as grocery stores.

Regarding claim 19, How to Grow and Cure Tobacco teaches a method of “brewing” home grown tobacco in which tobacco is chopped and compressed into a jar so that it can be fermented over a 2 month period (page 21, comment by JP). Although not explicitly disclosed, it is evident that the chopped tobacco (2 mm) is chopped tobacco having a 2 mm particle size, which is suitable for use as a smokeless tobacco product. It is evident that the jar of How to Grow and Cure Tobacco is suitable for immediate distribution to a consumer as a salable individual container since jars are frequently used to sell individual portions of products in locations such as grocery stores. It is evident that the comment 
Janus Airferm Sample Anaerobic Yeast Fermentation teaches a method of reducing total sugar concentration in a tobacco blend (abstract) by treating the inoculating the tobacco with a Baker’s Yeast Isolate (page 5, Tobacco Treatment) in an anaerobic fermentation (page 5, Optimization of Lamina Treatment) and elevated to at least 50% moisture (page 2, Treatment of Janus Tobacco) to rapidly reduce the sugar level (page 16, second paragraph) and produce pleasant organoleptic properties (page 1, Introduction).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fermenting of How to Grow and Cure Tobacco with the sugar reduction process of Janus Airferm Sample Anaerobic Yeast Fermentation. One would have been motivated to do so since Janus Airferm Sample Anaerobic Yeast Fermentation teaches a method of treating tobacco lamina to produce pleasant organoleptic characteristics.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of record) as applied to claim 1 above, and further in view of Dube (US 7,810,507).

Regarding claim 2, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Modified How to Grow and Cure Tobacco does not explicitly teach the smokeless tobacco in the form of moist oral snuff.
Dube teaches a smokeless tobacco product configured for insertion into the mouth of a user (abstract), which is considered to meet the claim limitation of oral, that can be provided in the form of moist snuff (column 2, lines 3-21) to provide an enjoyable form (column 1, lines 64-67).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of record) as applied to claim 4 above, and further in view of Gao (US 9,044,049).

Regarding claim 6, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Modified How to Grow and Cure Tobacco does not explicitly teach the flavorant comprising cocoa.
Gao teaches a chewable pouch containing tobacco powder (column 1, lines 57-67) with flavorants added into the matrix of the pouch (column 5, lines 1-10). The flavorants can be either be French vanilla or licorice.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vanilla of modified How to Grow and Cure Tobacco with the licorice of Gao. One would have been motivated to do so since Gao teaches that French vanilla and licorice are equivalent flavorants for chewable tobacco pouches. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of record) as applied to claim 8 above, and further in view of Pittman (US 4,513,756).

Regarding claim 9, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Modified How to Grow and Cure Tobacco does not explicitly teach adding a salt to the tobacco.
Pittman teaches a blend of shredded tobacco (abstract) having ordinary table salt added to it as a preservative and to add taste (column 2, lines 30-36).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavorant addition of modified How to Grow and Cure Tobacco with the table salt of Pittman. One would have been motivated to do so since Pittman teaches that table salt provides flavor to shredded tobacco.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of reocrd) as applied to claim 11 above, and further in view of Marshall (US 9,918,492).

Regarding claim 12, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Modified How to Grow and Cure Tobacco does not explicitly teach adding tetragenococcus to tobacco.
Marshall teaches a process of treating tobacco prior to fermentation (column 10, lines 1-9) in which tetragenococcus is added to the tobacco to minimize production of tobacco specific nitrosamines.
.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over How to Grow and Cure Tobacco (already of record) in view of Janus Airferm Sample Anaerobic Yeast Fermentation (already of record) as applied to claims 8 and 19 above, and further in view of Bried (US 7,798,319).

Regarding claims 16 and 20, modified How to Grow and Cure Tobacco teaches all the claim limitations as set forth above. Modified How to Grow and Cure Tobacco does not explicitly packaging the tobacco with a label.
Bried teaches a tobacco product package (abstract) for smokeless tobacco (column 4, lines 51-67) having a paper side label that secures the container and lid together during the product shelf life (column 8, lines 37-49) and has a polymer film that seals the exterior interface between the container and lid to prevent moisture loss to preserve product freshness (column 8, lines 50-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the jar of modified How to Grow and Cure Tobacco with the side label of Bried. One would have been motivated to do so since Bried teaches a side label that seals the exterior interface between the container and the lid to preserve product freshness.

Response to Arguments
Regarding the rejections under 35 USC 112(a), applicant’s arguments have been fully considered but they are not persuasive. Applicant states that one of ordinary skill in the art would recognize that the process excludes the step of subjecting the tobacco to a large batch fermentation process, however, the only specific reference applicant makes to the specification is the background section which is not described as forming or not forming a part of the claimed process. Applicant does not point to any specific paragraphs that would lead one of ordinary skill in the art to understand that the excluded fermentation process is a large batch fermentation process in particular.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that there is no motivation to combine the bacteria and water content of Janus Airferm Sample Anaerobic Yeast Fermentation with How to Grow and Cure Tobacco. However, Janus Airferm Sample Anaerobic Yeast Fermentation teaches that the anaerobic fermentation produces pleasant organoleptic properties (page 1, Introduction). Fermenting any tobacco with the pure yeast would therefore be expected to improve the flavor, providing one of ordinary skill in the art to combine the two processes. Furthermore, while the Janus Airferm Sample Anaerobic Yeast Fermentation may be intended to be performed with a greater amount of tobacco, the process steps would be the same no matter what amount of tobacco is being fermented, and any necessary changes in the amount of yeast added could be easily determined through use of simple ratios. Applicant sets forth no specific process steps of How to Grow and Cure Tobacco that would need to be omitted due to the additional presence of the fermenting yeast, and one of ordinary skill in the art would understand that any steps that may be necessary in a larger scale such as that that may be suggested by Janus Airferm Sample Anaerobic Yeast Fermentation would be omitted in the smaller process of How to Grow and Cure Tobacco. Applicant also fails to identify any specific steps of Janus Airferm Sample Anaerobic 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715